         Case 1:18-cv-02143-RDM Document 16 Filed 10/05/18 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



 RICHARD BLUMENTHAL, et al.,

                     Plaintiffs,

            v.                                      Case No. 18-cv-2143 (RDM)

 U.S. NATIONAL ARCHIVES AND
 RECORDS ADMINISTRATION, et al.,

                     Defendants.


                                   JOINT STATUS REPORT

       In accordance with the Court’s September 28, 2018 Minute Order, counsel for the parties,

who have conferred, jointly notify the Court of the status of this matter, and offer their joint

proposal regarding further proceedings:

       1.        This action involves several Freedom of Information Act (“FOIA”) requests from

Plaintiffs (United States Senators Richard Blumenthal, Patrick Leahy, Sheldon Whitehouse, Mazie

K. Hirono, Cory A. Booker, and Kamala D. Harris) seeking records relating to Judge Brett M.

Kavanaugh during his time working in the White House during the 2000s. Plaintiffs, along with

four other U.S. Senators, submitted two requests to the National Archives and Records

Administration (“NARA”) (one addressed to NARA, one to its component the George W. Bush

Presidential Library), one request to the Central Intelligence Agency (“CIA”), and two requests to

the Department of Justice (“DOJ”) (one to the Office of Legal Counsel, and one to the Criminal

Division) (collectively, “Defendants”).
            Case 1:18-cv-02143-RDM Document 16 Filed 10/05/18 Page 2 of 4



        2.      Plaintiffs filed their original complaint on September 17, 2018, ECF No. 1, along

with a motion for a temporary restraining order or preliminary injunction, ECF No. 2. The original

complaint named only NARA and the CIA as defendants.

        3.      On September 21, 2018, Plaintiffs amended their complaint, adding DOJ as a

defendant. ECF No. 9. Plaintiffs also filed a motion for a temporary restraining order or

preliminary injunction with respect to DOJ. ECF No. 10.

        4.      The Court held a status conference on the afternoon of September 21, 2018. All

parties expressed their preference that briefing be avoided, in favor of agreement upon a reasonable

schedule for processing Plaintiffs’ FOIA requests. The Court ordered the parties to meet and

confer and file a joint status report no later than September 28, 2018 at 2 p.m., which the parties

did. The Court later ordered a subsequent joint status report be filed no later than October 5, 2018

at 2 p.m.

        5.      Since the September 28, 2018 status report, counsel have had multiple lengthy

discussions regarding the current status of Plaintiffs’ requests, Plaintiffs’ priorities and the specific

sorts of records that Plaintiffs are most likely to be interested in, a reasonable schedule for the

processing of these requests, and the course of future proceedings in this matter.

        6.      With respect to the CIA, initial searches have been completed and the parties are

negotiating a potential schedule for processing, including a date for an initial production of

responsive, non-exempt records and a schedule for subsequent productions.

        7.      With respect to DOJ, the Criminal Division has completed initial searches and

provided Plaintiffs with information about the volumes of material requiring responsiveness

review under potential prioritization plans. The parties continue to discuss whether Plaintiffs’

requests might be narrowed (or priorities agreed upon) in a way that would allow for a more



                                                   2
         Case 1:18-cv-02143-RDM Document 16 Filed 10/05/18 Page 3 of 4



expeditious and efficient response to Plaintiffs’ requests. Negotiations are ongoing, and if at all

possible, the parties hope to reach agreement on scope and schedule for processing in the next few

days.

        8.     Also with respect to DOJ, Plaintiff and the Office of Legal Counsel (“OLC”) have

agreed to a narrowed set of custodians, and OLC has initiated searches based on this narrowing.

The parties continue to discuss a processing schedule for Plaintiffs’ request to OLC and also hope

to reach some agreement within the next few days.

        9.     With respect to NARA, Plaintiffs submitted a proposal for prioritization of

NARA’s response to their requests, and NARA has reported through counsel the approximate

numbers of “hits” on the first three (of six) “tiers” of Plaintiffs’ proposed priority search terms. At

Plaintiff’s request, NARA has provided further, more granular information regarding Plaintiff’s

top two priority tiers, and Plaintiff has used that information to refine a highest priority set of

records consisting of approximately 250 documents. Plaintiffs have also requested (and NARA

has provided) additional information about and processing of fewer than 10 of these records by

October 5, 2018, and negotiations regarding a processing schedule for the remaining documents

(beginning with the roughly 250 remaining top priority documents) are ongoing.

        10.    In sum, with respect to all of the requests at issue in this case, the parties have made

substantial progress, but need additional time to reach more detailed agreements and to propose an

appropriate processing schedule to the Court.

        11.    For these reasons, the parties jointly and respectfully request that they be permitted

to file another joint status report no later than 5 p.m. on Wednesday, October 10, 2018. At that

time, the parties will update the Court with respect to the status of their negotiations and hope to




                                                  3
          Case 1:18-cv-02143-RDM Document 16 Filed 10/05/18 Page 4 of 4



offer a joint proposal (or, if necessary, individual proposals) for a schedule for further proceedings

in this matter.

        Dated: October 5, 2018                         Respectfully submitted,

                                                       JOSEPH H. HUNT
                                                       Assistant Attorney General

                                                       ELIZABETH J. SHAPIRO
                                                       Deputy Director, Federal Programs Branch

                                                       /s/ Stephen M. Pezzi
                                                       STEPHEN M. PEZZI (D.C. Bar No. 995500)
                                                       Trial Attorney
                                                       United States Department of Justice
                                                       Civil Division, Federal Programs Branch
                                                       20 Massachusetts Avenue NW
                                                       Washington, DC 20530
                                                       Phone: (202) 305-8576
                                                       Fax: (202) 616-8470
                                                       Email: stephen.pezzi@usdoj.gov

                                                       Attorneys for Defendants




                                                       /s/ Elizabeth France
                                                       Elizabeth France, D.C. Bar #999851
                                                       AMERICAN OVERSIGHT
                                                       1030 15th Street NW, B255
                                                       Washington, DC 20005
                                                       (202) 897-2465
                                                       beth.france@americanoversight.org

                                                       Counsel for Plaintiff




                                                  4
